UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARKIE ANTOINE HARVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00071-REP-1)


Submitted:   December 22, 2010             Decided:   January 14, 2011


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Patrick L. Bryant,
Research   and  Writing  Attorney,  Richmond,   Virginia,  for
Appellant. Neil H. MacBride, United States Attorney, Olivia L.
Norman, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In     2003,    Markie       Antoine      Harvey   pleaded     guilty    to

possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841(a) (2006), and the district court sentenced

him to seventy months of imprisonment followed by five years of

supervised    release.         Subsequently,          Harvey   pleaded     guilty    to

violating    the    terms    of    his    supervised      release   and    the    court

sentenced him to twenty-four months of imprisonment.                       Harvey now

appeals,     arguing       that    the     revocation      sentence       is   plainly

unreasonable.      For the reasons that follow, we affirm.

            This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.                United States v. Crudup, 461 F.3d

433, 437 (4th Cir. 2006).            The first step in this analysis is a

determination of whether the sentence was unreasonable.                          Id. at

438.       This    court,     in     determining        reasonableness,        follows

generally the procedural and substantive considerations employed

in reviewing original sentences.                Id.    On review, we will assume

a deferential appellate posture concerning issues of fact and

the exercise of discretion.              Id. at 439.

             Although a district court must consider the policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

18 U.S.C. § 3553(a) (2006), “‘the court ultimately has broad

                                            2
discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.’”                        Crudup, 461 F.3d at

439 (quoting United States v. Lewis, 424 F.3d 239, 244 (2d Cir.

2005))     (internal        quotation      marks          omitted).       If       a    sentence

imposed    after      a    revocation      is       not    unreasonable,       we       will   not

proceed      to    the    second    prong       of    the    analysis     —    whether          the

sentence was plainly unreasonable.                    Crudup, 461 F.3d at 438-39.

              On appeal, Harvey argues that the sentence is both

procedurally        and     substantively            unreasonable.            Specifically,

Harvey argues that the court failed to adequately explain the

sentence and that the sentence failed to provide for effective

rehabilitation.                 A   district              court    must        conduct          an

“individualized           assessment”    of         the   particular      facts         of    every

sentence, whether the court imposes a sentence above, below, or

within the guidelines range.                United States v. Carter, 564 F.3d

325,   330    (4th       Cir.   2009).      In       the    context     of     a       revocation

sentence, the court must provide a statement of reasons for the

sentence imposed, as with the typical sentencing procedure, but

this statement “need not be as detailed or specific” as has been

required      for    departing      from    a        traditional      guidelines             range.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010)

(citation         omitted).         In   addition,           “[w]here        [the       parties]

present[] nonfrivolous reasons for imposing a . . . sentence

[outside the advisory guidelines range,] . . . a district judge

                                                3
should   address    the     party’s   arguments     and     explain     why    he    has

rejected those arguments.”            Carter, 564 F.3d at 328 (internal

quotation marks and citation omitted).

           “By     drawing      arguments    from    §    3553    for   a     sentence

different than the one ultimately imposed, an aggrieved party

sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments,

and thus preserves its claim.”              United States v. Lynn, 592 F.3d

572, 578 (4th Cir. 2010); see also Thompson, 595 F.3d at 546

(“[A] defendant need only ask for a sentence outside the range

calculated by the court prior to sentencing in order to preserve

his claim for appellate review.”) (citation omitted).                         When the

claim is preserved, this court reviews the issue for an abuse of

discretion.      Lynn, 592 F.3d at 576, 579.              If the district court

abused its discretion, this court will “reverse unless . . . the

error was harmless.”            Id. at 576.         Where the district court

commits error, the government bears the burden of demonstrating

that the error was harmless.          Id. at 585.

           Here,       Harvey     preserved     his       claim    regarding         the

adequacy   of    the    court’s    explanation      for    appellate        review    by

adducing arguments for a sentence different than that imposed by

the   court.           We   conclude,       however,      the     Government         has

demonstrated that any error in failing to adequately explain the

sentence or respond to all of Harvey’s sentencing arguments was

                                        4
harmless.      Moreover, we have thoroughly reviewed the record and

conclude    that    the     sentence       is   otherwise     procedurally    and

substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in   the    materials

before   the    court   and     argument    would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                       5